Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 14, 2014

                                      No. 04-14-00225-CV

                        IN THE INTEREST OF M.A., et al., Children,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01618
                     Honorable Charles E. Montemayor, Judge Presiding

                                         ORDER
        In this accelerated appeal of an order terminating Appellant’s parental rights, the trial
court signed the termination order on February 19, 2014. Appellant’s notice of appeal was due
on March 11, 2014. See TEX. R. APP. P. 26.1(b). A motion for extension of time to file a notice
of appeal was due not later than March 26, 2014. See id. R. 26.3.
       Appellant’s notice of appeal was filed on March 19, 2014. See generally Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for extension of time is necessarily
implied when an appellant acting in good faith files a [notice of appeal] beyond the time allowed
by Rule [26.1], but within the fifteen-day period in which the appellant would be entitled to
move to extend the filing deadline under Rule [26.3].”). If the notice was not timely filed, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a timely
manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).
       We ORDER Appellant to file a written response within TEN DAYS of the date of this
order presenting a reasonable explanation for failing to file the notice of appeal in a timely
manner. See Verburgt, 959 S.W.2d at 617. If Appellant fails to respond within the time
provided, this appeal will be dismissed. See TEX. R. APP. P. 42.3(c).
       All other appellate deadlines are SUSPENDED pending further order of this court.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2014.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court